FILED
                                                             MARCH 31, 2020
                                                       In the Office of the Clerk of Court
                                                      WA State Court of Appeals, Division III




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                             DIVISION THREE

In the Matter of the Parentage of           )
                                            )         No. 36375-9-III
NATALIE M. MOORE,                           )
                                            )
                     Respondent,            )
                                            )
        and                                 )         UNPUBLISHED OPINION
                                            )
DAVID S. LEESON,                            )
                                            )
                     Appellant.             )

        KORSMO, J. — David Leeson appeals from a superior court judge’s ruling on

revision that determined there was no adequate cause to change the existing parenting

plan. Since that ruling has been overtaken by subsequent developments, this appeal is

moot.

                               PROCEDURAL HISTORY

        The relationship between Natalie Moore and David Leeson produced one child,

SL. The relationship ended in 2015 and the mother petitioned in 2016 for a parenting
No. 36375-9-III
In re Leeson & Moore


plan. A contentious period followed involving repeated contempt motions by the father

concerning the mother’s alleged failures to live up to the terms of the temporary

parenting plan. The parties eventually were able to reach a CR 2A settlement that

resulted in a final parenting plan in early 2018 that gave primary custody to the father,

but included visitation with the mother. Clerk’s Papers (CP) at 693-702.

       By June 2018, Mr. Leeson filed for a major modification of the parenting plan that

requested all visitation between SL and her mother be supervised. Among the several

bases asserted in the motion was the contention that Ms. Moore physically abused her

daughter. Ms. Moore denied the allegations and presented evidence that Child Protective

Services (CPS) concluded that the allegation of physical abuse was unfounded.

Nonetheless, the father contended that the report was turned over to law enforcement for

investigation of criminal charges.

       The father moved to strike evidence of the CPS report on foundational and hearsay

grounds. A court commissioner concluded that grounds existed for a major modification.

The mother moved to revise that ruling. On review Judge Ellen Clark modified the

commissioner’s ruling. She noted that CPS findings were significant and that

modification was not appropriate given the “unfounded” conclusion by CPS.

       Mr. Leeson appealed from the modification ruling. Subsequently, additional

grounds for modification developed and Mr. Leeson filed a new motion for modification

of the parenting plan. Ms. Moore agreed to adequate cause and a guardian ad litem was

                                             2
No. 36375-9-III
In re Leeson & Moore


appointed. CP at 1191. Apparently awaiting the guardian’s report, no hearing has yet

been held.

       A panel considered Mr. Leeson’s appeal without conducting argument.

                                         ANALYSIS

       Mr. Leeson contends that the trial judge erred in revising the commissioner’s

ruling. In light of the fact that a modification hearing is pending, this appeal is moot.

       An issue is moot if a court can no longer give effective relief. E.g., In re

Detention of LaBelle, 107 Wash. 2d 196, 200, 728 P.2d 138 (1986). That is the situation

here. The relief sought by Mr. Leeson in his 2018 motion was a hearing to modify the

conditions of the parenting plan. As a result of rulings in 2019, a modification hearing is

pending in the superior court.

       This court, even if it agreed with Mr. Leeson, cannot grant him any relief since he

has already obtained the modification hearing that he sought. When the pending

modification is heard, the trial court will decide that ruling on its merits after looking at

current conditions in the households. Even if we believed the 2018 allegations merited

review, there is no basis in the future for the superior court to look backwards at the

former conditions of the household in that year. The court’s 2020 assessment will

govern.




                                               3
No. 36375-9-III
In re Leeson & Moore


      This appeal is moot. Accordingly, the appeal is dismissed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                            _________________________________
                                                    Korsmo, A.C.J.

WE CONCUR:



_________________________________
      Fearing, J.



_________________________________
      Lawrence-Berrey, J.




                                            4